Citation Nr: 0821210	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for residuals of 
frostbite of both feet.

6.  Entitlement to an initial compensable rating for 
residuals of trauma to the left great toe.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1948 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied, in pertinent part, the 
veteran's claims of service connection for bilateral hearing 
loss, tinnitus, an eye disability, and for residuals of 
frostbite of both feet.  The veteran disagreed with this 
decision in August 2006.  He perfected a timely appeal on 
these claims in January 2007.

This matter also is on appeal of a February 2007 rating 
decision in which the RO denied the veteran's claim of 
service connection for a bilateral hand disability.  This 
decision was issued to the veteran and his service 
representative in March 2007.  The veteran disagreed with 
this decision in May 2007.  He perfected a timely appeal on 
this claim in October 2007.  

In April 2008, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007).

The Board observes that, in a January 2007 rating decision, 
the RO granted the veteran's claim of service connection for 
residuals of trauma to the left great toe, assigning a zero 
percent rating effective July 28, 2005.  The veteran filed a 
Notice of Disagreement in March 2007.  This issue is 
addressed in the REMAND below.

The claim of service connection for residuals of frostbite of 
both feet also is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's DD Form 214 indicates that he served in 
Korea and was awarded the Korean Service Medal with 5 Bronze 
Stars.

3.  There is no evidence of any current bilateral hand 
disability or eye disability which could be attributed to 
active service.

4.  The veteran's hearing loss in the left ear is not a 
disability for VA purposes.  

5.  The veteran's mild bilateral hearing loss and tinnitus 
are not related to active service.


CONCLUSIONS OF LAW

1.  A bilateral hand disability was not incurred in active 
service nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

2.  The veteran's current bilateral hearing loss was not 
incurred in active service nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2007).

3.  The veteran's current tinnitus was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  An eye disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August 2005 and in May and November 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his claimed bilateral hand 
and eye disabilities and his currently diagnosed bilateral 
hearing loss and tinnitus to active service and noted other 
types of evidence the veteran could submit in support of his 
claims.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a bilateral 
hand disability, bilateral hearing loss, tinnitus, or for an 
eye disability.  Thus, any failure to notify and/or develop 
these claims under the VCAA cannot be considered prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In response to the August 2005 and May 2006 VCAA 
notice letters, the veteran notified VA in June 2006 that he 
had no further information or evidence to submit in support 
of his claims.  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March, May, and in November 
2006, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 
2005 and May 2006 VCAA letters were issued prior to the July 
2006 rating decision which denied service connection for 
bilateral hearing loss, tinnitus, and for an eye disability; 
thus, this notice was timely with respect to these claims.  
The November 2006 VCAA letter also was issued prior to 
February 2007 rating decision which denied service connection 
for a bilateral hand disability; thus, this notice was timely 
with respect to this claim.  As the veteran's claims of 
service connection for a bilateral hand disability, bilateral 
hearing loss, tinnitus, and for an eye disability are being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file.  

It appears that some of the veteran's service medical records 
were destroyed in a July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri (NPRC).  The veteran 
was notified that some of his service medical records had 
been destroyed and were no longer available for review in a 
March 2006 letter from the RO; he was asked to provide copies 
of any service medical records which were in his possession.  
The RO formally concluded in June 2006 that the veteran's 
complete service medical records had been lost.  In April 
2007, NPRC confirmed that the veteran's service medical 
records had been lost in the July 1973 fire.  

The Board notes that, in cases where the veteran's service 
medical records (or other pertinent records, for that matter) 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA must also provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Veterans Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. 
App. 39 (2000).  

The veteran's representative has asserted repeatedly that the 
veteran's hands were injured during active service in Korea 
as a result of cold weather exposure and that VA failed to 
assist the veteran in not obtaining alternate records (other 
than his lost service medical records) documenting his 
service in Korea.  As noted above, the veteran's DD Form 214, 
which is included in the claims file, shows that the veteran 
served in Korea and was awarded the Korean Service Medal.  A 
review of unit records provided by the veteran's 
representative shows that the veteran's unit was in Korea 
from approximately August 1950 until December 1951; there is 
no evidence in these records showing that the veteran was 
assigned to this unit when it was in Korea.  In any event, 
although the Board acknowledges the veteran's honorable 
service in Korea, as will be explained below, there is no 
evidence of any current disability in the veteran's hands 
which could be attributable to active service.  Thus, the 
Board finds that there has been no failure to assist the 
veteran in not obtaining alternative records to the missing 
service medical records.

VA also has provided the veteran with examinations addressing 
the contended causal relationships between his bilateral 
hearing loss and tinnitus and active service.  As will be 
explained below in greater detail, examinations are not 
required to address the contended causal relationships 
between the veteran's claimed bilateral hand disability and 
his claimed eye disability because there is no evidence of 
any current hand or eye disability which could be attributed 
to active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that he incurred a bilateral hand 
disability, bilateral hearing loss, tinnitus, and an eye 
disability during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of sensorineural hearing loss may be 
presumed if the disease is manifest to a degree of 10 percent 
or more within a year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted above, some of the veteran's service medical records 
likely were destroyed during the July 1973 fire at NPRC.  
NPRC provided copies of Daily Sick Reports from the veteran's 
unit, the 696th Ordnance Ammunition Company, dated between 
March 1949 and March 1950.  A review of these records shows 
that the veteran reported to sick call on numerous occasions 
between August 1949 and February 1950; however, all of these 
records are dated prior to the deployment of the veteran's 
unit to Korea in August 1950.

Also as noted above, the veteran's DD Form 214 shows that he 
was awarded the Korean Service Medal with 5 Bronze Stars.  
His total foreign and/or sea service was 1 year, 7 months, 
and 19 days.

A review of Morning Reports from the 696th Ordnance 
Ammunition Company dated in July 1949 and in January 1950 
shows that the veteran was assigned to this unit at both 
times.  Again, these records are dated prior to the 
deployment of the veteran's unit to Korea in August 1950.

The veteran's representative provided copies of the unit 
history for the 696th Ordnance Ammunition Company which 
showed that this unit arrived in Korea on August 11, 1950, 
and departed Korea on December 6, 1951.  Unfortunately, none 
of the unit records provided by the veteran's representative 
show that the veteran was assigned to this unit.

The post-service medical evidence shows that, on VA audiology 
examination in September 2005, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
25
30
LEFT
25
25
35
20
35

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  The impression was bilateral mild sensorineural hearing 
loss.

On VA ears, nose, and throat (ENT) examination in September 
2005, the veteran complained of a 20-year history of 
bilateral progressive hearing loss and a 15-year history of 
bilateral progressive tinnitus.  The VA examiner reviewed the 
veteran's claims file, noting the absence of service medical 
records.  The veteran reported that he had been assigned to a 
field artillery battalion during the Korean Conflict and had 
been in combat in Korea.  He also reported working in a 
manufacturing job for 121/2 years after service separation; 
although he reported that the plant where he worked was 
noisy, he was not provided ear protection.  The VA examiner 
opined that, although there were no service medical records, 
neither hearing loss nor tinnitus were incurred on active 
service.  This examiner noted that the veteran's audiometric 
thresholds were significantly better than what would be 
expected in someone of the veteran's age and his audiometric 
profile was not consistent with someone who experienced 
acoustic trauma.  The VA examiner concluded that it was less 
likely than not that the veteran's current hearing loss and 
tinnitus were related to active service.  The diagnoses were 
bilateral minimal high frequency sensorineural hearing loss 
and bilateral recurrent tinnitus.

On VA outpatient treatment in June 2006, the veteran reported 
that he wanted glasses.  The veteran's visual acuity was 
20/25 in each eye.  The veteran's pupils were equal, round, 
and reactive to light and accommodation.  Slit lamp 
examination showed normal eyelids bilaterally.  The veteran's 
discs, vesicles, and macula were normal bilaterally.  The 
impression was a routine examination.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
bilateral hand disability.  It is unfortunate that some of 
the veteran's service medical records are missing and 
presumed lost.  As noted elsewhere, however, the Board 
acknowledges the veteran's honorable service in Korea based 
on his DD Form 214 showing receipt of the Korean Service 
Medal.  A review of unit records for the veteran's unit while 
it was deployed in Korea does not indicate that it was 
involved in combat.  Instead, these records indicate that the 
primary mission of the veteran's unit was supplying 
ammunition to units of the Eighth Army in Korea.  The 
veteran's DD Form 214 also shows that he was not awarded any 
medals or decorations for combat service.  Accordingly, 
without evidence of combat service, the veteran's lay 
statements-alone-are insufficient to establish in-service 
incurrence of a bilateral hand disability.  See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a).  There also is no medical 
evidence of complaints of or treatment for a bilateral hand 
disability at any time since the veteran's service separation 
in April 1955.  In fact, the post-service medical records 
show that the veteran continues to complain of residuals of 
in-service cold weather injuries to his feet and not to his 
hands.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.  

Additional evidence in support of the veteran's service 
connection claim for a bilateral hand disability is his own 
lay assertions and statements submitted by his 
representative.  As lay persons, however, neither the veteran 
nor his representative is competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
or his representative has specialized education, training, or 
experience that would qualify either of them to provide an 
opinion on this matter.  Accordingly, the lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

The Board also finds that the preponderance of the evidence 
is against the veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  Again, it is 
unfortunate that the veteran's service medical records have 
been lost.  As noted, a review of unit records for the 
veteran's unit provided by his representative shows that the 
primary mission of this unit while deployed in Korea was 
supplying ammunition to Eighth Army units.  There is no 
indication in these records that the veteran's unit saw 
combat in Korea or that his unit was involved in firing 
artillery rounds, which the veteran alleged led to his 
hearing loss and tinnitus.  In any event, it appears that the 
veteran first sought treatment for his complaints of hearing 
loss and tinnitus when examined in September 2005.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

When examined in September 2005, the veteran himself reported 
only a 20-year history of progressive bilateral hearing loss 
and a 15-year history of tinnitus.   Despite the veteran's 
assertion to the contrary regarding combat service in Korea, 
there is no support in the records for his unit that he was 
involved in combat in Korea.  The veteran's mild hearing loss 
in the left ear is not a disability for VA compensation 
purposes.  38 C.F.R. § 3.385 (2007).  The VA examiner 
concluded in September 2005 that neither the veteran's 
bilateral hearing loss nor his tinnitus were related to 
active service because his audiometric thresholds were better 
than expected for the veteran's age group and were not 
consistent with someone exposed to acoustic trauma.

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for an eye disability.  The veteran has asserted that he had 
incurred an eye injury during active service after being 
exposed to white phosphorus while firing artillery rounds in 
combat.  As noted elsewhere, however, there is no support in 
the official records of the veteran's unit or on his 
DD Form 214 that he was in combat during active service.  
Although the veteran's service medical records were lost, it 
appears that he first sought treatment for eye complaints in 
June 2006, or more than 50 years after his service separation 
in April 1955, when he sought eyeglasses from VA.  See 
Maxson, 230 F.3d at 1333.  When he was seen for eyeglasses in 
June 2006, the veteran reported no complaints or history of 
any in-service eye injury.  The VA examiner noted that the 
veteran's eye examination was routine.  As noted above, 
service connection is not warranted in the absence of proof 
of current disability.  See Rabideau, 2 Vet. App. at 144, and 
Brammer, 3 Vet. App. at 225.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



ORDER

Entitlement to service connection for a bilateral hand 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an eye disability is 
denied.



REMAND

As noted in the Introduction, in a January 2007 rating 
decision, the RO granted service connection for residuals of 
trauma to the left great toe, assigning a zero percent rating 
effective July 28, 2005.  This decision was issued to the 
veteran and his service representative in January 2007 and 
constituted a complete grant of benefits on the issue of 
service connection for residuals of trauma to the left great 
toe.  The veteran disagreed with the initial rating assigned 
to his service-connected residuals of trauma to the left 
great toe in a statement date-stamped as received at the RO 
on May 22, 2007.  A Statement of the Case (SOC) on this issue 
is not of record.  Where a claimant files a notice of 
disagreement and the RO has not issued an SOC, the issue must 
be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

With respect to the veteran's service connection claim for 
residuals of frostbite of both feet, the Board notes that, at 
the veteran's most recent VA examination in December 2006, 
the VA examiner reviewed the veteran's claims file and noted 
his report of an in-service frostbite injury and that he had 
"burning stinging pain in both feet at the present time."  
Unfortunately, however, the VA examiner did not provide any 
further information on the veteran's claimed residuals of 
frostbite of both feet.  This examiner concluded that it was 
impossible to separate all of the veteran's complaints of 
foot pain from the neuropathy versus the in-service toenail 
removal.  In this regard, the Board notes that the RO only 
asked the VA examiner who saw the veteran in December 2006 to 
provide the current status of the veteran's residuals of 
trauma to the left great toe.  

As noted above, the veteran's DD Form 214 shows that he 
served in Korea during active service.  The veteran and his 
representative have contended that in-service cold weather 
exposure while on active service in Korea caused a frostbite 
injury to his feet and that he currently experiences 
residuals of this claimed in-service injury.  Also as noted 
above, the veteran's complete service medical records are not 
available for review.  Given the veteran's contentions, and 
because the December 2006 VA examination report does not 
contain sufficient information to evaluate the veteran's 
service connection claim for residuals of frostbite of both 
feet, the Board finds that, on remand, the RO/AMC should 
obtain an addendum to the December 2006 VA examination report 
which addresses the veteran's claimed residuals of frostbite 
of both feet.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be furnished an appropriate 
statement of the case (SOC) and furnished 
notice of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal as to the issue of 
entitlement to an initial compensable 
rating for residuals of trauma to the left 
great toe.  This issue should be returned 
to the Board for appellate review only if 
he files a timely substantive appeal.

2.  Send the claims file to the VA Medical 
Center in Dallas, Texas, James May, PA-C, 
if available, for an addendum to the 
December 22, 2006, VA feet examination 
report.  Specifically, this examiner 
should state whether the veteran 
experienced any residuals of frostbite to 
both feet at this examination and, if so, 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any current residuals of frostbite to both 
feet are related to the veteran's claimed 
in-service cold weather exposure while on 
active service in Korea.  If this opinion 
cannot be provided without resorting to 
speculation, then the examiner should so 
state.

3.  If, and only if, James May, PA-C, is 
not available, then schedule the veteran 
for VA feet examination for the purpose of 
determining the current nature and 
etiology of his claimed residuals of 
frostbite to both feet.  The claims file 
must be made available to the examiner(s) 
for review.  Based on the examination and 
review of the record, the examiner(s) 
should express an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that the veteran 
experiences any residuals of frostbite to 
both feet and, if so, whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
residuals of frostbite to both feet are 
related to the veteran's claimed in-
service cold weather exposure while on 
active service in Korea.

4.  Thereafter, readjudicate the claim of 
service connection for residuals of 
frostbite to both feet.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


